DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is objected to because of failing to further limit claims 1 and 10.  Claim 11 recites that “A) to C) and step H) are performed only when…”, which essentially negates all elements of claims 1 and 10 if the condition is not met, and therefore fails to further limit claims 1 and 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-6, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2016/0001410 to Koyama.
Koyama teaches the following: 
1. A warm-up method for a machine system including a machine component, a machine sensor configured to sense temperature of the machine component, and a processing unit electrically connected to the machine component and the machine sensor, the machine component being a transmission machine component (Abstract, Figs. 1-5, paragraphs 32-44, 65), the method comprising steps of: 
A) activating, by the processing unit, the machine component to execute a warm-up operation for warming up the machine component (Claim 1); 
B) determining, by the processing unit, whether the machine component is warmed up based on a target temperature corresponding to the machine component and a temperature of the machine component that is currently sensed by the machine sensor (claim 1); and 
C) when it is determined that the machine component is warmed up, making, by the processing unit, the machine component not execute the warm-up operation (claim 1). 
2. The warm-up method of claim 1, the machine system including a plurality of the machine components, and a plurality of the machine sensors each configured to 
3. The warm-up method of claim 2, further comprising steps of: D) when it is determined that only a portion of the machine components is warmed up, making, by the processing unit, the portion of the machine components not execute the warm-up operation; and E) repeating step B) after step D); wherein step C) includes, when it is determined that all of the machine components are warmed up, stopping each of the machine components that is currently executing the warm-up operation from continuing to execute the warm-up operation (Figs. 6, 8, 10, paragraphs 68-76, 84-104). 
4. The warm-up method of claim 3, wherein step D) includes: when it is determined that only a portion of the machine components is warmed up, making each of the machine component(s) in the portion that is currently executing the warm-up operation stop executing the warm-up operation (Figs. 6, 8, 10, paragraphs 68-76, 84-104). 
5. The warm-up method of claim 3, further comprising, after step D), steps of: F) determining, by the processing unit, whether at least one of the machine components that is currently not executing the warm-up operation is not warmed up; and G) when it 
6. The warm-up method of claim 2, further comprising a step of: H) for each of the machine components, deriving, by the processing unit, the target temperature corresponding to the machine component based on at least one of plural historic machine temperatures of the machine component that were sensed by the corresponding one of the machine sensors respectively at plural past time points (Abstract, paragraphs 47, 49, 50, 52, 59, 60, 68, 85, 94). 
8. The warm-up method of claim 2, wherein step C) includes: when it is determined that the machine components are all warmed up, making each of the machine components stop executing the warm-up operation (Figs. 6, 8, 10, paragraphs 68-76, 84-104). 
9. The warm-up method of claim 1, wherein, in step (B), the determination as to whether the machine component is warmed up is based on whether the temperature of the machine component has reached the target temperature corresponding to the machine component (claims 1, 4). 
10. The warm-up method of claim 1, further comprising a step of: H) deriving, by the processing unit, the target temperature based on at least one of plural historic machine temperatures of the machine component that were sensed by the machine sensor respectively at plural past time points (Abstract, paragraphs 47, 49, 50, 52, 59, 60, 68, 85, 94). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama as applied above, and further in view of U.S. Pub. No. 2012/0144685 to Atwell.
Koyama fails to teach 

Atwell teaches 
13. The warm-up method of claim 1, further comprising steps of: K) when it is determined that the machine component has not warmed up yet, determining, by the processing unit, whether a predetermined time period has elapsed since step A) is performed; and L) generating, by the processing unit, and outputting a failure message when it is determined that the predetermined time period has elapsed (paragraphs 54-55).
Koyama and Atwell are analogous art because they are from the same field of endeavor or similar problem solving area, warming up machines.  
Since Atwell teaches diagnostic testing that enables performing the diagnostics without requiring a personal computer (PC): no extra equipment to carry or place in a work area; no wires or wireless interface to a PC required; no PC to buy, damage, or lose; and no issues with hardware and software compatibility because the software system is integrated with the hardware; further enables the ability to perform quick measurements in the middle of a lengthy measurement session on a PC without interrupting work flow or losing data (the systems operate independently); a means to quickly validate measurements taken on PC based software; a faster, simpler, user interface (UI) for quick measurements that are not possible on a PC based system; and 
Allowable Subject Matter
Claim 7, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896